—Determination of respondent Police Commissioner, dated July 13, 2000, which dismissed petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, entered January 24, 2001), dismissed, without costs.
There was substantial evidence to support the hearing officer’s findings. The penalty of dismissal does not shock our sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32, 39-40). Concur—Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.